ACCEPTED
                                                                                           01-14-00936-cv
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                     6/23/2015 2:30:59 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK

                                   No. 01-14-00936-CV

                                                                         FILED IN
                                                                  1st COURT OF APPEALS
                            IN THE COURT OF APPEALS                   HOUSTON, TEXAS
                                                                  6/23/2015 2:30:59 PM
                         FOR THE FIRST DISTRICT OF TEXAS          CHRISTOPHER A. PRINE
                                HOUSTON, TEXAS                            Clerk




                          JOEL D. MALLORY, JR.,
                                      Appellant
                                   v.
               WEST BELLFORT PROPERTY OWNERS ASSOCIATION
                                      Appellee



   MOTION FOR EXTENSION OF TIME TO FILE APPELLEE’S BRIEF



TO THE HONORABLE COURT OF APPEALS:

         Comes now, Appellee West Bellfort Property Owners Association

(“WBPOA”), files this Motion for Extension of Time to File Appellee’s Brief

pursuant to Texas Rule of Appellate Procedure 10.5(b) and in support thereof

would show the following:

         1.       WBPOA’s deadline for filing its appellate brief is Friday, June 26,

2015.




05267.207 / 1759004.1
         2.       WBPOA seeks a 30 day extension of time in which to file its

responsive brief, such that the brief would be due on Monday, July 27, 2015. This

is WBPOA’s second request for an extension of time in which to file its brief.

         3.       On June 2, 2015, Appellee filed its Motion to Dismiss for Want of

Jurisdiction which Appellee contends is dispositive of this appeal. The Court

raised the jurisdictional issue initially on March 17, 2015. This Court ordered

Mallory to provide a response to its March 17, 2015 correspondence regarding

Mallory’s untimely filing of the Notice of Appeal by March 31, 2015. Mallory

failed to provide any response to this Court’s inquiry by the Court’s deadline.

         4.       In the case at hand, the deadline for Mallory to file his notice of

appeal was November 4, 2014. Including an additional fifteen (15) days under

Rule 26.3, the notice of appeal must have been filed by no later than November 19,

2014. Mallory did not file his Notice of Appeal until November 20, 2014. As

such, the Notice of Appeal is untimely and the appeal should be dismissed for want

of jurisdiction pursuant to Rules 25.1 and 42.3(a) of the Texas Rules of Appellate

Procedure.

         5.       WBPOA requests that the Court grant it an additional thirty (30) day

extension of time to file its responsive brief in order to provide the Court time to

address the jurisdictional issue prior to Appellee expending the attorney’s fees and

costs associated with filing and preparing an appellate brief.

                                             2
05267.207 / 1759004.1
         6.       This request for an extension of time is not sought to cause delay or

prejudice, but only so that justice may be done.

         WHEREFORE, Appellee respectfully requests that this Court grant its

Motion for Extension of Time to File Appellee’s Brief        and allow it an additional

thirty (30) days in which to file its brief, and for such other and further relief to

which it may be justly entitled.

                                           Respectfully submitted,


                                           LECLAIRRYAN

                                                /s/ Leslee N. Haas
                                           By:_________________________________
                                             JAMES J. McCONN, JR.
                                             State Bar No. 13439700
                                             LESLEE N. HAAS
                                             State Bar No. 24041031
                                             1233 West Loop South, Suite 1000
                                             Houston, Texas 77027
                                             Direct Line: 713-752-8304 (McConn)
                                             Direct Line: 713-752-8394 (Haas)
                                             Facsimile : 713-650-0027
                                             E-Mail: james.mcconn@leclairryan.com
                                             E-Mail: leslee.haas@leclairryan.com

                                           ATTORNEYS FOR APPELLEE, WEST
                                           BELLFORT PROPERTY OWNERS
                                           ASSOCIATION




                                             3
05267.207 / 1759004.1
                          CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the above and foregoing
instrument has been served upon all known Counsel Record on this the 23rd day of
June 2015.

         Joel D. Mallory, Jr.                Via E-Serve & E-Mail & Facsimile
         P. O. Box 301035
         Houston Texas 77230
         Appellant Pro Se

         Brandi J. Croffie                   Via E-Serve & E-Mail
         Hoover Slovacek, LLP
         5847 San Felipe, Suite 2200
         Houston Texas 77057
         Counsel for Appellee
         West Bellfort Property Owners Association

                                      /s/ Leslee N. Haas
                                      ____________________________________
                                      LESLEE N. HAAS

                        CERTIFICATE OF CONFERENCE

       As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that I
made a reasonable attempt to confer with Appellant Joel Mallory by telephone on
June 23, 2015. As of the time of filing this motion, no response was received. As
such, it is assumed that Appellant is opposed to this motion.

                                      /s/ Leslee N. Haas

                                      LESLEE N. HAAS




                                         4
05267.207 / 1759004.1